United States Court of Appeals
                              For the First Circuit

No. 05-2877
                                    DIANE DENMARK,

                                     Plaintiff, Appellant,

                                              v.

                 LIBERTY LIFE ASSURANCE COMPANY OF BOSTON,

                                    Defendant, Appellee.



                                     ERRATA SHEET

      The opinion of this Court, issued on May 6, 2009, is corrected as follows:

      On the coversheet, change "American Association of Retired Persons" to "AARP"